IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0440
                             Filed October 11, 2017


IN THE MATTER OF PROPERTY SEIZED FROM JEAN CARLOS HERRERA
and FERNANDO RODRIGUEZ,

JEAN CARLOS HERRERA and
FERNANDO RODRIGUEZ,
     Claimants-Appellants.

________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Gregory W.

Steensland, Judge.



      Consolidated appeal from asset forfeiture proceeding filed pursuant to

Iowa Code chapter 809A (2015). AFFIRMED IN PART, REVERSED IN PART,

AND REMANDED.



      Dean Stowers of Stowers & Sarcone PLC, West Des Moines, for

appellants.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee State.



      Heard by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2


MCDONALD, Judge.

       In this consolidated appeal, Jean Carlos Herrera and Fernando Rodriguez

each appeal from separate orders issued in the same civil asset forfeiture

proceeding initiated pursuant to Iowa Code chapter 809A (2015).           Herrera

appeals from an order forfeiting certain property to the State of Iowa.       The

property was forfeited on the ground Herrera failed to file a proper answer in

response to the State’s petition. In his appeal, Herrera contends he should be

excused from compliance with the statutory pleading requirements because

compliance would violate his right to be free from unreasonable search and

seizure and his right against self-incrimination.     Rodriguez was successful in

obtaining the return of certain property, but he appeals from an order denying his

request for statutory attorney fees. In his appeal, Rodriguez contends he was

the prevailing party and thus entitled to statutory attorney fees.

                                          I.

       This case arises out of an Interstate traffic stop and roadside detention.

The particular facts and circumstances surrounding the traffic stop and detention

are largely immaterial to the resolution of the claims on appeal. In short, in

September 2015, an Iowa Department of Transportation (IDOT) officer initiated a

traffic stop of a Ford Expedition being driven by Herrera. The ground for the

traffic stop was Herrera was exceeding the speed limit. Over the course of a

forty-minute detention, the officer claimed to have developed reasonable

suspicion Herrera and his passenger were engaged in drug trafficking. Herrera

denied consent to search the vehicle, but the officer persisted. Without Herrera’s

consent, the officer used a canine unit to investigate further. The canine unit
                                           3


alerted to the Expedition.     After additional officers arrived at the scene, the

officers searched the vehicle. The officers found the following: an ice cream

maker, which had been gutted; a cordless drill and battery, which could be used

to open the ice cream maker; a “boost phone,” which is commonly used in drug

trafficking; marijuana paraphernalia and a trace of marijuana inside a Pelican

case; a rivet gun and rivets; a cellophane dispenser; a vacuum pump; $2600 in

cash in the center console of the vehicle; and $887 in cash in the passenger’s

pocket. The officers also found a false compartment under the vehicle, but the

false compartment was empty. The officers returned the cash to Herrera and the

passenger but seized the other items, including the vehicle. The officers allowed

the men to call for a taxi and leave the scene. The vehicle was towed to the

IDOT maintenance garage. The vehicle was searched again at the garage, but

the officers did not find anything else.

       Rodriguez became involved in this case after the officers seized the

Expedition. Rodriguez is the registered owner of the vehicle, and he obtained

counsel to reclaim the vehicle.      The officer initiating the traffic stop learned

Rodriguez was interested in reclaiming the vehicle.          Rodriguez’s efforts to

reclaim the vehicle caused the officer to become suspicious; in the officer’s view,

the market value of the old vehicle did not justify any effort to recover the vehicle.

The officer emailed the assistant county attorney responsible for Rodriguez’s

claim, and the assistant county attorney informed the officer Rodriguez would be

able to recover attorney fees if he prevailed on his claim. This undoubtedly

should have lessened any suspicion. Nonetheless, the officer obtained a search

warrant for the vehicle. The application for the warrant relied on the officer’s
                                         4


suspicion generated by the mere fact Rodriguez sought the return of his vehicle,

but the application failed to mention Rodriguez would be entitled to fees if he

prevailed on his claim. When the officers executed the search warrant, they

found a secret compartment underneath the center console containing $44,900

in cash.

      In October of 2015, the State filed an in rem forfeiture complaint, seeking

forfeiture of the items seized during the traffic stop and during the subsequent

search pursuant to the warrant. Herrera and Rodriguez filed a joint answer.

Their answer contained the following statements:

              1. I, Fernando Rodriguez, am the owner of the 1999 Ford
      Expedition identified in the complaint as being subject to forfeiture
      and an interest holder in the property seized therefrom, including
      the U.S. Currency in the vehicle.
              2. I, Jean Carlos Herrera, was in lawful possession of the
      1999 Ford Expedition, soft serve ice cream machine, pelican case,
      cordless drill and battery, vacuum pump and U.S. Currency
      identified in the complaint as being subject to forfeiture and have a
      legal ownership and possessory interest in those items.
              3. We would ask that all mail in this matter be sent to our
      attorney . . . .
              4. With this answer we are also filing a motion asserting that
      the vehicle stop, the subsequent detention and seizure, and the
      search of that vehicle, violated the prohibition against unreasonable
      searches and seizures found in the Fourth Amendment to the
      United States Constitution and the corresponding provision of the
      Iowa Constitution.
              5. The exclusionary rule under the Fourth Amendment and
      Iowa Constitution applies in forfeiture proceedings. See In re
      Flowers, 474 N.W.2d 546, 548 (Iowa 1991).
              6. By virtue of the application of the exclusionary rule, further
      statements concerning the vehicle and its contents would constitute
      derivative evidence also subject to the exclusionary rule.
      Consequently, until there is a determination on the motion to
      suppress, we object to providing further information for the reason
      that such further information would be the product of the original
      search and seizure that we believe violated by [sic] constitutional
      rights.
                                               5


             7. We request that the vehicle and its contents be returned
       to Jean Carlos Herrera and Fernando Rodriguez . . . .

Herrera signed the answer, but Rodriguez did not. In addition to the answer,

Herrera filed a motion to suppress evidence. Herrera claimed the traffic stop was

unlawful at its inception and in its scope.           Herrera also filed a supplemental

motion to suppress, arguing the subsequent search was unconstitutional

because it was granted pursuant to a defective application and because probable

cause was based solely on Rodriguez obtaining counsel to reclaim his vehicle.

       Herrera’s claims were resolved in February 2016. At that time, the district

court granted the State’s motion to dismiss Herrera’s claim on the ground

Herrera’s answer failed to comply with statutory pleading requirements.1 The

district court denied Herrera’s motion to suppress evidence, concluding the issue

was moot because Herrera had not filed a proper answer and thus had no

standing to challenge the forfeiture. Herrera timely filed his appeal.

       Rodriguez’s claim was resolved shortly after Herrera’s claim.                       The

prosecutor notified the district court the State no longer had any objection to the

return of the Expedition to Rodriguez.             The claim was resolved without any


1
  The district court labeled the motion a “motion to dismiss,” which conveys the gravity of
the motion but suggests the defendant is bringing the motion. See Shumate v. Drake
Univ., 846 N.W.2d 503, 507 (Iowa 2014) (discussing contours of motions to dismiss).
Other cases label the strategy a motion for summary judgment, see United States v.
$17,900 in U.S. Currency, 200 F. Supp. 3d 132, 137 (D.D.C. 2016), or a motion to strike,
see United States v. $25,790 in U.S. Currency, No. AW-09-3283, 2010 WL 2671754, at
*2 (D. Md. July 2, 2010) (“[I]f a claimant has failed to file a qualifying claim within the time
limits allowed by law, the district court should strike the answer on the pleadings and
enter a default judgment for the government.”). The name may be less important than
the substance of the motion. See State v. $3,356,183.00 in U.S. Currency, 894 So. 2d
339, 346 (La. Ct. App. 2004) (“The procedural method chosen by the State was a
mechanism to challenge [the claimant’s] standing to assert the purported claim in light of
his previous disavowal of any ownership interest in the subject property. The particular
name by which the substance of the motion is denominated, we find incidental.”).
                                         6


hearing on Rodriguez’s claim.      Rodriguez’s counsel sought attorney’s fees

pursuant to section 809A.12(7), contending he was a prevailing party within the

meaning of the statute. See Iowa Code § 809A.12(7) (“The agency or political

subdivision bringing the forfeiture action shall pay the reasonable attorney fees

and costs, as determined by the court, incurred by a claimant who prevails on a

claim for exemption in proceeding under this chapter.”); see also Iowa Code

§ 809A.5(1) (defining exempt property to include property belonging to an

innocent owner). The district court denied the fee claim. Rodriguez timely filed

his appeal.

                                        II.

      Our review of forfeiture proceedings is for correction of errors at law. See

In re Young, 780 N.W.2d 726, 727 (Iowa 2010). To the extent claimants raise

constitutional issues, our review is de novo. See id.

                                        A.

      We first address Herrera’s claim. An in rem asset forfeiture proceeding

initiated pursuant to chapter 809A is a civil proceeding. See In re Aronson, 440
N.W.2d 394, 397 (Iowa 1989). An owner or interest holder in the property can

contest the forfeiture proceeding by filing an answer to the petition. See Iowa

Code § 809A.13(3). The statute sets forth the required contents of the answer:

              The answer shall be signed by the owner or interest holder
      under penalty of perjury and shall be in accordance with [Iowa Rule
      of Civil Procedure] 1.405 and shall also set forth the following:
              (a) The caption of the proceedings and identifying number, if
      any, as set forth on the notice of pending forfeiture or complaint and
      the name of the claimant.
              (b) The address where the claimant will accept mail.
              (c) The nature and extent of the claimant’s interest in the
      property.
                                           7


              (d) The date, the identity of the transferor, and the
       circumstances of the claimant’s acquisition of the interest in the
       property.
              (e) The specific provision of this chapter relied on in
       asserting that it is not subject to forfeiture.
              (f) All essential facts supporting each assertion.
              (g) The specific relief sought.

Iowa Code § 809A.13(4).

       There is not a legitimate dispute here that Herrera’s answer failed to

comply with section 809A.13(4). Specifically, Herrera failed to identify the date

he obtained an interest in the property at issue, the identity of the transferor, and

the circumstances of acquisition as required by paragraph (d).            He failed to

identify any statutory provision supporting his claim the property was not subject

to forfeiture, contrary to paragraph (e). He also failed to identify the essential

facts supporting his assertions, contrary to paragraph (f).                Under the

circumstances, we cannot conclude Herrera complied with the statutory provision

at issue.

       Herrera contends his failure to comply with the statute should be excused.

Specifically, he contends the traffic stop was unlawful and any evidence obtained

as a result of the traffic stop, including derivative evidence, should be

suppressed. He further contends the averments required by statute to be set

forth in the answer would be derivative of the traffic stop and obtained in violation

of his Fifth Amendment privilege. He further contends that ordering forfeiture of

the property to the State is an unconstitutional penalty for invoking his Fifth

Amendment privilege. In sum, Herrera argues the statute forces him to choose

between asserting his constitutional rights and forfeiting his property and waiving

his constitutional rights to avoid forfeiting his property but potentially incriminating
                                            8


himself.    Because of this choice, Herrera contends we should construe the

statute to allow the suppression claim to be decided on the merits before

requiring the compliance with the section 809A.13(4).

        We reject the premise that any statements Herrera would have to make to

file a proper answer were derivative of the purportedly illegal traffic stop. While

the traffic stop was a but-for cause of the need to file an answer to the resulting

forfeiture proceeding, any statements made in support of a claim to the forfeited

property are not derivative within the meaning of the relevant case law.

Specifically, any averments set forth in the answer would not be made by

exploitation of the initial illegality:

                Duchi has suggested another basis for upholding the district
        court’s decision that is closely akin to the compelled testimony
        argument. He maintains that he gave testimony at Conrad’s trial as
        a result of the illegal search and seizure, so the testimony should
        be suppressed as the “fruit of the poisonous tree.” Conrad had
        made a motion to suppress the evidence, as had Duchi. As in the
        Duchi trial, suppression was denied, albeit erroneously. Had the
        district court properly suppressed the evidence prior to Conrad’s
        trial, Duchi argues, then charges would never have been brought
        against Conrad and he would not have been forced to testify on her
        behalf.
                Accepting for the moment the argument that charges would
        never have been raised against Conrad had the evidence been
        suppressed, a proposition that is not without doubt, it is clear that
        Duchi’s testimony is not sufficiently related to the initial illegality to
        warrant imposition of the exclusionary rule. In New York v. Harris,
        495 U.S. 14, 110 S. Ct. 1640 (1990), the Supreme Court expanded
        on a theme which it first intimated in United States v. Crews, 445
U.S. 463 (1980). The Court in both cases emphasized that
        evidence, whether testimonial or tangible, is the fruit of the
        poisonous tree and thus suppressible only if the authorities have
        obtained the evidence through “exploitation” of the initial illegality.
        Wong Sun v. United States, 371 U.S. 471, 487–88 (1963). In
        Harris, the majority determined that a statement obtained at the
        police station after an unconstitutional warrantless arrest in the
        home, see Payton v. New York, 445 U.S. 573 (1980), was not
        related to the underlying illegality and should not have been
                                          9

       suppressed. The Court held that Brown v. Illinois, 422 U.S. 590
       (1975), was distinguishable because in that case the incriminating
       statements were taken after an arrest without probable cause. As a
       result, the defendant was not properly in custody and therefore any
       statements he made while illegally detained were viewed as
       derivative of the illegality. In contrast, the defendant in Harris did
       not make his statements during the course of the illegal warrantless
       entry and was not being held illegally at the time he made the
       damaging statements to the police. Accordingly, the majority
       concluded that the statements bore an insufficient relation to the
       underlying infraction to warrant exclusion.
               Harris demonstrates that for testimony or evidence to be
       considered the fruit of an illegal search, it must be directly or
       indirectly attributable to the constitutional violation. In Harris, even
       though the illegal entry arrest was a “but for” cause of the later
       statements in that without the illegal arrest no statements would
       have been made, it was not the proximate cause of the statements
       because the statements were not obtained during the
       unconstitutional entry into the home.

United States v. Duchi, 944 F.2d 391, 395 (8th Cir. 1991).

       Rejecting this premise resolves only part of the issue. The question still

arises whether Herrera should be excused from filing a compliant answer to

protect an independent assertion of his Fifth Amendment privilege.           There is

some authority in support of Herrera’s contention. In Wohlstrom v. Buchanan,

884 P.2d 687, 689 (Ariz. 1994), the Supreme Court of Arizona held that striking

the petitioner’s claim to property violated the Fifth Amendment to the Federal

Constitution and the parallel provision of the Arizona Constitution where the

petition failed to comply with a similar statutory provision. The court reasoned

that “by invoking his right against self-incrimination, petitioner lost the ability to

intervene in the proceedings, virtually assuring a forfeiture.” Wohlstrom, 884
P.2d at 689.     The court reasoned this was an unconstitutional penalty for

invoking the right to silence. See id.
                                         10


       There is also contrary authority. The Louisiana Court of Appeals rejected

a similar claim:

       While it is true that the answers to such questions could be self-
       incriminating or lead to prosecution for perjury or false-swearing,
       the statute does not violate any constitutional guarantees. If one
       does not wish to incriminate himself or subject himself to
       prosecution for perjury or false swearing, he simply does not file a
       claim . . . as the filing of such a claim is not required. However, if a
       claim is filed under the statute, it must conform to the statute’s
       requirements.

State v. $8,000.00 in U.S. Currency, 827 So. 2d 634, 639 (La. Ct. App. 2002).

The Georgia Court of Appeals also rejected a similar claim. We quote from that

case at length:

               Under [the Georgia analogue to section 809A.13(4)], the
       answer filed by an owner of property which asserts a claim against
       the property “must set forth: . . . [t]he date, identity of transferor,
       and circumstances of the claimant’s acquisition of the interest in the
       property. . . .” Loveless did not include in his Answer the date of the
       transfer of the cash, the identity of the transferor, or the
       circumstances of his acquiring the cash. He thus failed to satisfy
       the specific statutory pleading requirements regarding factual
       information that must be included in claims or answers filed by
       those claiming interests in seized property. Accordingly, the court
       did not err by striking Loveless’s Answer as legally insufficient and
       by entering a default judgment of forfeiture.
               We find unconvincing Loveless’s argument that the privilege
       set out in the Fifth Amendment and in [a Georgia statute providing
       for the right against self-incrimination] overrides the clear and well-
       settled requirement that, to be sufficient, an answer in a civil
       forfeiture proceeding must include the information requested in [the
       809A.13(4) analogue]. Loveless cites no Georgia cases on point
       that support his argument. We point out that

              there is no blanket Fifth Amendment right to refuse to
              answer questions in noncriminal proceedings. The
              privilege must be specifically claimed on a particular
              question and the matter submitted to the court for its
              determination as to the validity of the claim . . . . The
              questions must at the very least be considered on an
              individual basis and answered accordingly.
              ....
                                        11


               Loveless also complains that the trial court erred by striking
       his Answer when he had raised therein a sufficient defense, namely
       that the search and seizure occurred in violation of the Fourth
       Amendment. However, the Answer did not include those factual
       disclosures that the statute required. In the absence of a legally
       sufficient answer, the trial court was without authority to consider
       the suppression issue.
               The Answer filed was insufficient, and the court did not err
       by striking it. Upon striking the answer, the court was authorized to
       order the disposition of the seized property.

Loveless v. State, 786 S.E.2d 899, 901–02 (Ga. Ct. App. 2016) (citations

omitted).

       We think the latter cases reach a better resolution of the issue, and we

adopt the reasoning as our own. In addition to the reasons set forth above, we

also conclude the result is dictated by the text of the controlling statute. Section

809A.13 is a special pleading statute, and it provides the answer to an in rem

forfeiture complaint “shall” contain the required information. The use of the word

“shall” denotes these requirements are mandatory.          See Iowa Code § 4.1

(providing the word “shall” imposes a duty); State v. Klawonn, 609 N.W.2d 515,

522 (Iowa 2000) (“Additionally, we have interpreted the term “shall” in a statute to

create a mandatory duty, not discretion.”). There is no exception identified in the

statute, and our court has previously said the statutory requirements are a

“special statutory limitation” that “we are not at liberty to overlook.” In re Prop.

Seized for Forfeiture from Foley, No. 16-1676, 2017 WL 3525221, at *2 (Iowa Ct.

App. Aug. 16, 2017).

       We also note the most relevant Iowa authority dictates the conclusion that

Herrera is not entitled to any relief. In Aronson, 440 N.W.2d at 395, the supreme

court addressed a very similar issue.      That case concerned the forfeiture of
                                         12

personal property seized at a cockfight. See Aronson, 440 N.W.2d at 395. Fifty-

seven persons sought return of the property, but they each exercised their Fifth

Amendment right not to testify at the forfeiture hearing and identify any interest in

the seized property. See id. at 396. The district court forfeited the property, and

the supreme court affirmed the district court. See id. at 398.

       Two separate aspects of the Aronson decision are relevant here. The first

aspect resolves the issue of whether forfeiture of the property is a penalty for the

exercise of constitutional rights. The Aronson court relied on and quoted Baker

v. United States, 722 F.2d 517 (9th Cir. 1983), in reaching its holding. The

Aronson court quoted with approval the language in Baker specifically rejecting

the argument that noncompliance with the forfeiture statute should be allowed

because forcing litigants “to choose between their privilege and their lawsuit

makes assertion of the privilege ‘costly.’” Aronson, 440 N.W.2d at 398 (quoting

Baker, 722 F.2d at 518). The Aronson court’s rejection of the penalty argument

undermines the central premise of the Wohlstrom decision.

       In addition to rejecting the penalty argument, the Aronson court held the

claimants lacked standing to contest the forfeiture:

       Defendants have failed to prove their interest in the property to be
       forfeited as required by section 809.9. We hold that in this civil
       proceeding various claims by defendants of violation of their
       constitutional rights are moot in the face of their failure to have
       standing to contest the forfeiture. The district court’s order on
       forfeiture is affirmed.

Id. at 398. Similarly, Herrera failed to comply with section 809A.13(4) and cannot

contest the forfeiture.
                                         13

       Herrera attempts to distinguish Aronson on the ground that he does have

standing to contest the forfeiture proceeding.        The distinction is unavailing

because it fails to account for the difference between prudential standing and

statutory standing. The former requires a “specific personal or legal interest in

the litigation” and an injury. See Godfrey v. State, 752 N.W.2d 413, 417–18

(Iowa 2008). The latter requires an assertion of a cognizable interest in accord

with the statute. See, e.g., Lexmark Int’l v. Static Control Components, Inc., 134
S. Ct. 1377, 1387 n.4 (2014) (distinguishing between statutory standing and

prudential standing); Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 97 n.2

(1998) (discussing distinction between constitutional standing and statutory

standing).

       Herrera is undoubtedly correct that he has prudential standing to

challenge the forfeiture. The litigants in Aronson invoked their Fifth Amendment

rights and refused to make any statement regarding the property at issue. In

contrast, Herrera asserted under the penalty of perjury that he was “in lawful

possession of the 1999 Ford Expedition, soft serve ice cream machine, pelican

case, cordless drill and battery, vacuum pump and U.S. Currency identified in the

complaint as being subject to forfeiture and ha[s] a legal ownership and

possessory interest in those items.” Because Herrera asserted a specific legal

interest in the property at issue and an injury from its forfeiture, he has prudential

standing.

       But Herrera does not have statutory standing to contest the forfeiture.

Statutory standing addresses the question of whether a particular plaintiff—or, in

this case, claimant—can assert a cause of action or claim under the statute at
                                         14

issue. See Steel Co., 523 U.S. at 97 n.2 (defining statutory standing). Aronson,

although admittedly ambiguous, involves a question of statutory standing. The

court noted the litigants failed to prove an interest in the property “as required by

section 809.9.”   Aronson, 440 N.W.2d at 394.         Herrera, like the litigants in

Aronson, failed to comply with the statutory provisions to contest the in rem

forfeiture proceeding. He is thus not a particular litigant authorized by statute to

contest this in rem forfeiture proceeding.

       We reach this conclusion with a caveat. Although we have interpreted

Aronson’s use of the term “standing” to mean “statutory standing,” it appears the

real issue in Aronson and in this case is not so much statutory standing but

rather statutory compliance. In other words, the real question presented is not

whether Herrera has standing or statutory standing to contest this forfeiture

proceeding, the real question is whether Herrera should be excused from

meeting the statutory pleading requirement for constitutional reasons. We thus

read Aronson’s use of the term “standing” to mean the claimant failed to establish

a threshold interest in the property in compliance with the statutory pleading

requirements and the failure to meet the statutory pleading requirements was not

excused by the assertion of constitutional challenges to pleading.

       Because we conclude Herrera failed to file a proper answer, the district

court did not err in declining to address the merits of Herrera’s constitutional

challenge to the traffic stop and subsequent searches.

       The district court did err, however, in ordering the property forfeited. The

district court dismissed Herrera’s challenge to the property and ordered it
                                          15


forfeited due solely to Herrera’s noncompliance with the statute. This is not the

remedy allowed by chapter 809A. The statute provides:

       [I]f a proper claim is not timely filed in an action in rem, or if a
       proper answer is not timely filed in response to a complaint, the
       prosecuting attorney may apply for an order of forfeiture and an
       allocation of forfeited property pursuant to section 809A.17. Under
       such circumstance and upon a determination by the court that the
       State’s written application established the court’s jurisdiction, the
       giving of proper notice, and facts sufficient to show probable cause
       for forfeiture, the court shall order the property forfeited to the State.

Iowa Code § 809A.16(3). While the district court found no proper answer had

been filed, the district court failed to determine the State’s application established

facts sufficient to show probable cause for forfeiture.               Absent such a

determination, the order of forfeiture was improper. We thus remand this matter

to allow the district court to make a probable cause determination in accord with

section 809A.16(3).

                                          B.

       We next address Rodriguez’s claim for attorney’s fees. We review awards

of attorney’s fees following forfeiture determinations for correction of errors at

law. See In re Prop. Seized from McIntyre, 550 N.W.2d 457, 459 (Iowa 1996).

We review questions of statutory interpretation for correction of errors at law.

State v. Allen, 708 N.W.2d 361, 365 (Iowa 2006).

       Rodriguez contends he was entitled to attorney fees under section

809A.12(7). That section provides:

              In any proceeding under this chapter, if a claim is based on
       an exemption provided for in this chapter, the burden of proving the
       existence of the exemption is on the claimant. However, once the
       claimant comes forward with some evidence supporting the
       existence of the exemption, the State must provide some evidence
       to negate the assertion of the exemption. The State’s evidence
                                         16


       must be substantial, though not necessarily rising to the level of a
       preponderance of the evidence, and more than a simple assertion
       of the claimant’s interest in the property. The agency or political
       subdivision bringing the forfeiture action shall pay the reasonable
       attorney fees and costs, as determined by the court, incurred by a
       claimant who prevails on a claim for exemption in a proceeding
       under this chapter.

The statute requires an exemption claim. See In re Prop. Seized from Williams,

676 N.W.2d 607, 613–14 (Iowa 2004).           An innocent-owner claim is one of

exemption. See Iowa Code § 809A.5(1). We have previously read the legislative

intent behind this section to allow fee-shifting “whenever a claimant successfully

establishes a section 809A.5 exemption.” In re Mirzai, No. 11-0540, 2011 WL
6672598, at *4 (Iowa Ct. App. Dec. 21, 2011).

       The State argues Rodriguez did not “prevail” on any claim; the State

“merely made a discretionary decision that, given the low value of the vehicle, it

did not wish to expend the resources to pursue the forfeiture.” Rodriguez argues

a party prevails “when actual relief on the merits of his claim materially alters the

legal relationship between the parties by modifying the defendant’s behavior in a

way that directly benefits the plaintiff,” Dutcher v. Randall Foods, 546 N.W.2d
889, 895 (Iowa 1996), or when a party succeeds “on any significant issue in

litigation which achieves some of the benefit the parties sought in bringing suit,”

Farrar v. Hobby, 506 U.S. 103, 109 (1992). Even without a “final determination

on the merits,” a party may be a “prevailing party.” In re Marriage of Roerig, 503
N.W.2d 620, 622 (Iowa Ct. App. 1993) (“It is well-established that statutory or

contractual provisions providing for an award of attorney’s fees to the prevailing

party in litigation encompass defendants in suits which have been voluntarily

dismissed.”).
                                          17


       Even if we were to conclude the district court erred in concluding

Rodriguez was not a prevailing party, we need not remand this matter for further

proceedings. In addition to finding Rodriguez’s claim legally invalid, the district

court also found Rodriguez had not incurred any attorney’s fees:

       In addition to the finding by this Court that Rodriguez is not a
       prevailing party, this Court finds that every cent of attorney’s fees
       requested by Mr. Stowers is attributable to his representation of
       Herrera. At best, Rodriguez was a tag-along gaining the benefit of
       Mr. Stower’s vigorous representation of Herrera.

       Our review of the district court’s determination of the amount of attorney’s

fees is for an abuse of discretion. See Schaffer v. Frank Moyer Constr., Inc., 628
N.W.2d 11, 24 (Iowa 2001). An applicant for attorney’s fees has the burden to

prove the services were reasonably necessary and the charges were reasonable

in amount. See id. at 23. The district court is in the “‘ideal position to judge the

necessity of time and effort spent by counsel and the rationality of the

relationship between the services rendered’ and the causes of action and other

matters involved in this case.” Id. (citation omitted).

       In our review of the file, we cannot say the district court abused its

discretion in finding counsel’s time spent on this matter related to Herrera’s claim

and not Rodriguez’s claim. Rodriguez’s counsel made no effort to present an

itemization of his time establishing what time was spent on Herrera’s case and

what time was spent on Rodriguez’s case.            Instead, counsel submitted an

affidavit setting forth the total fees for the matter, including work on Herrera’s

case. Rodriguez did not meet his burden of proving his fee claim. Under the

circumstances, we cannot say the district court abused its discretion in finding

the fees requested and presented to the district court in the fee motion and
                                       18


affidavit were solely attributable to the representation of Herrera where counsel

made no effort to itemize the fees. We decline Rodriguez’s request for appellate

attorney fees.

                                       III.

       For the foregoing reasons, we affirm the judgment of the district court in

part, reverse in part, and remand for further proceedings not inconsistent with

this opinion.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.